Kirkpatrick, C. J.
We are- all of opinion, that this demurrer is supported; that an assignment of errors is a proper subject of demurrer, and that you cannot assign error in fact and error in law together. If you think that the assignment of errors may be amended, wo will hear you on that subject.
Scudder then applied for leave to amend the assignment of errors, and cited 1 Arch. Prac. 215; Fitzg. 268, and Rev. Laws 140-1, to shew that the court had the power to grant the rule to amend.

Ber Curiam.

You may take your rule ^to amend, on payment of costs.